UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7072


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILSON HILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:14-cr-00003-AWA-LRL-1;
4:16-cv-00148-AWA)


Submitted: April 20, 2021                                         Decided: April 27, 2021


Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Wilson Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Wilson Hill appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion

and denying it for lack of jurisdiction. * Our review of the record confirms that the district

court properly construed Hill’s Rule 60(b) motion as a successive § 2255 motion over

which it lacked jurisdiction because he failed to obtain prefiling authorization from this

court.       See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

Accordingly, we affirm the district court’s order. However, we modify the order, United

States v. Hill, No. 4:14-cr-00003-AWA-LRL-1 (E.D. Va. filed June 18, 2020 & entered

June 19, 2020), to reflect that Hill’s motion was denied without prejudice for lack of

jurisdiction, and affirm as modified, 28 U.S.C. § 2106.

         Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Hill’s notice of appeal and informal brief as an application to file

a second or successive § 2255 motion. Upon review, we conclude that Hill’s claims do not

meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization to

file a successive § 2255 motion.




         A certificate of appealability is not required to appeal the district court’s
         *

jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                          AFFIRMED AS MODIFIED




                                          3